HICKS, Circuit Judge
(dissenting).
I am unable to concur. I cannot agree that Waldron pleaded guilty to the violation of an unconstitutional statute. The statute was not declared unconstitutional in the Tot case. The opinion of the court correctly states that in Tot it was held that Congress was without power to create the presumption that a person had received a firearm in interstate or foreign commerce merely because of his possession of it and the fact that he had previously been convicted of a crime of violence. The statute is otherwise left intact.
After Waldron had pleaded not guilty he was permitted to withdraw the plea and enter a plea of guilty upon which sentence was imposed. After he had been in prison under the sentence for about a year and a half Tot was decided and then for the first time Waldron advanced the contention that his sentence was void because the “presumption clause” of the statute had been declared unconstitutional and because when he entered his plea of guilty he acted upon the belief that he could not overcome the effect of the presumption clause. From my viewpoint there is nothing in all this to justify an exception to the general rule that a court has no control over a final judgment after the term of court had expired in which it was entered. The only exceptions to the rule of which I am aware are: (1) where a clerical error has occurred; and (2) where some mistake of fact appears which may be corrected by a writ of error coram nobis. There was no clerical error here, Waldron’s plea of guilty and the sentence thereon were exactly in accordance with what happened in court.
In the interest of simple procedure, I would be willing to accept his motion to vacate as a petition for a writ of error coram nobis, but the difficulty is that coram nobis may never be used to correct a misconception of the law. When the District Court in obedience to the direction of this court vacates the sentence, Waldron goes free, for the court has no further jurisdiction over him or his case. This is true, regardless of whether he is actually guilty or not.
. I think the opinion as written creates an element of uncertainty over what the courts have long regarded as final judgments. I do not mean to say that Waldron is without remedy. If he is unlawfully detained he may undoubtedly seek relief through habeas corpus. Under this writ the court has jurisdiction to make such disposition of the case as will protect not only the rights of the defendant but of the Government as well.